Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10 Jul 2019.
Claims 1-20 are currently pending and have been examined.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-14 recite a device, claims 15-18 recite a server, which is an apparatus, and claims 19-20 recite an apparatus. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 15 recites storing route information for each of a plurality of packages, wherein the route information includes a plurality of destination location points to be visited in an order by the vehicle, timing information associated with each of the plurality of destination location points, and package handling instructions for at least one of the plurality of packages at each of the plurality of destination location points; transmitting the route information to a plurality of customers associated with the plurality of packages; receiving a request from a customer, wherein the request indicates a 
Independent claim 19 recites receiving route information of a vehicle for handling a plurality of packages, where the route information includes a plurality of destination location points to be visited in an order, timing information associated with each of the plurality of destination location points, and package handling instructions for at least one of the plurality of packages at each of the plurality of destination location points, and wherein the plurality of packages include at least one package related to a customer; displaying the received route information including the plurality of destination location points to be visited in the order, the associated timing information, and the package handling instructions; receiving a user input to select a first destination location point from the plurality of destination location points for handling the at least one package related to the customer; transmitting the received user input indicating the selected first destination location point; and receiving an updated order of the plurality of destination location points, the associated timing information, and the package handling instructions for handling the plurality of packages. Adjusting a delivery route responsive to a customer’s request constitutes a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the memory, the circuitry, and the information processing apparatuses. In claim 15 the additional elements are the server, the memory, the circuitry, and the information processing apparatuses. In claim 19 the additional elements are the display screen, the GUI, circuitry, the server, and the information processing apparatuses. All of these elements are generically recited computing elements. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional details or rules to be followed for the commercial interaction. Claim 2 recites that the plurality of destination points are geo-locations where the packages are to be handled. Claim 3 recites that the route information indicates a second point at which the package is to be handled prior to an update to the order. Claim 4 
Step 2A, prong 2: Claim 7, which depends from claim 1, recites a graphical user interface for displaying information and receiving the user selection. As above, a GUI is a generically recited computing element. The dependent claims do not otherwise recite additional elements other than those recited in the independent claims. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 20190212735 to Fujiwara (“Fujiwara”).
Claim 1
Laury discloses the following elements:
An electronic control device to provide package handling assistance for a vehicle, comprising: ([0016] delivery management system; [0018] system can manage operations of a fleet of autonomous delivery vehicles)
a memory configured to store route information for each of a plurality of packages, wherein the route information includes a plurality of destination location points to be visited in an order by the vehicle, timing information associated with each of the plurality of destination location points, and package handling instructions for at least one of the plurality of packages at each of the plurality of destination location points; ([0014] memory modules; [0018] system generates delivery routes; [0020] delivery routes include pickup and delivery locations, geographic zones for multiple packages/orders/recipients; [0027] system can generate a pre-route including delivery region and time; [0041] system can group the orders for optimized timing; [0042] routes can be created and adjusted based on delivery promise times, condition of the payload, etc.; [0035] route information can include package handling instructions; [0033] system calculates a sequence (order) for incomplete delivery tasks)
and circuitry, coupled with the memory, configured to: transmit the route information to a plurality of information processing apparatuses related to a plurality of customers associated with the plurality of packages; ([0014] data processors include circuitry; [0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information (handling instructions – see applicant’s originally filed specification paragraph [0037]); [0017] users access the system via computing device such as a smart phone or personal computer)
receive a request from an information processing apparatus of the plurality of information processing apparatuses, wherein the request indicates a first destination location point from the plurality of destination location points for handling a package associated with a customer which is related to the information processing apparatus; ([0087] system can adjust the stop location and/or delivery window according to recipient request)
update the order of the plurality of destination location points in the route information for handling the plurality of packages based on the received request; ([0067] pickup window can be adjusted based on a determined stop location; [0074] system can adjust the route; [0087] system can adjust the stop location and/or delivery window according to recipient request; [0102] system generates delivery trip (order) based on calculating the route from either the original locations or the adjusted locations; [0103] system generates routes including sequences for delivering received orders; [0105] system can adjust the sequence of the route in an optimization solution)
and control the movement of the vehicle based on the updated order of the plurality of destination location points in the route information for the plurality of packages. ([0103] system generates routes including sequences for delivering received orders; [0105] system can adjust the sequence of the route in an optimization solution; [0106] system sends the trip information to the selected vehicle including information for operating the autonomous delivery vehicle to traverse the delivery route)
Under the broadest reasonable interpretation of Applicant’s claim, the transmitting step is met. Nevertheless, in the interest of compact prosecution, 
Claim 2
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
wherein the plurality of destination location points are geo-locations where the corresponding plurality of packages are to be handled. ([0028] recipient location is a geographic location associated with the delivery recipient, such as GPS coordinates)
Claim 3
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
wherein the route information indicates a second destination location point from the plurality of destination location points, and wherein the second destination location point is a geo-location at which the package related to the information processing apparatus has to be originally handled before update in the order. ([0028] recipient location is a geographic location associated with the delivery recipient, such as GPS coordinates; recipient location may be the address identified in the order (second destination location point) or may be a user’s current location based on user’s device; [0029] system determines each delivery location; [0087] system can adjust stop location responsive to recipient request – this is the first location of the independent claims)
Claim 6
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
update the timing information associated with each of the plurality of destination location points based on the updated order of the plurality of destination location points in the route information; ([0087] system can adjust the stop location and/or delivery window according to recipient request; [0033] system calculates a sequence (order) for incomplete delivery tasks)
and transmit the route information including the updated order of the plurality of destination location points and the updated timing information to the plurality of information processing apparatuses. ([0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information)

Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
receive information which indicates a new destination location point from the information processing apparatus, wherein the new destination location point is different from each of the plurality of destination location points in the route information; ([0087] user can request a change in the stop location; system can identify a newly available stop location; [0028] delivery location may be based on a recipient location or address provided as part of the order; [0029] delivery location is identified based on recipient location or location at the time of the order/request)
and select the first destination location point from the plurality of destination location points, where a distance between the first destination location point and the new destination location point is within a predefined threshold distance. ([0029] system can select a predetermined geographical location as a stop location; [0081] system allows vehicle to autonomously calculate a stop location within a threshold distance of the delivery location)
Claim 9
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
wherein the circuitry is further configured to receive the route information from a server. ([0016] delivery management system includes 
Claim 10
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
authenticate the information processing apparatus related to the customer at the first destination location point; ([0037] system can communicate access information to the delivery recipient; [0050] vehicle can interact with the user device to allow access to the requested payload; [0051] system can receive a software access key from the recipient device to allow access to the cargo compartment)
and control the vehicle to handle the package with the customer based on the authentication. ([0037] system can communicate access information to the delivery recipient; [0050] vehicle can interact with the user device to allow access to the requested payload; [0051] system can receive a software access key from the recipient device to allow access to the cargo compartment; [0113] vehicle can allow access to the item according to an interaction with the user device)
Claim 15
Laury discloses the following elements:
A server to provide package handling assistance to vehicles, comprising: ([0016] delivery management system including a server; 
a memory configured to store route information which indicates a plurality of routes for a plurality of vehicles, wherein each of the plurality of routes indicates a plurality of destination location points to be visited in an order for handling a plurality of packages, timing information associated with each of the plurality of destination location points, and package handling instructions for at least one of the plurality of packages at each of the plurality of destination location points; ([0014] memory modules; [0018] system generates delivery routes for delivery vehicles; [0020] delivery routes include pickup and delivery locations, geographic zones for multiple packages/orders/recipients; [0027] system can generate a pre-route including delivery region and time; [0041] system can group the orders for optimized timing; [0042] routes can be created and adjusted based on delivery promise times, condition of the payload, etc.; [0035] route information can include package handling instructions; [0033] system calculates a sequence (order) for incomplete delivery tasks)
circuitry, coupled to the memory, configured to: transmit the stored route information to a plurality of information processing apparatuses related to a plurality of customers associated with the plurality of packages for each route; ([0014] data processors include circuitry; [0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access 
receive a request from an information processing apparatus of the plurality of information processing apparatuses, wherein the request indicates a first destination location point from the plurality of destination location points included in a route of the plurality of routes, and wherein the received request is for handling a package associated with a customer which is related to the information processing apparatus; ([0087] system can adjust the stop location and/or delivery window according to recipient request)
update an order of the plurality of destination location points of the route for handling the plurality of packages based on the received request; ([0067] pickup window can be adjusted based on a determined stop location; [0074] system can adjust the route; [0087] system can adjust the stop location and/or delivery window according to recipient request; [0102] system generates delivery trip (order) based on calculating the route from either the original locations or the adjusted locations; [0103] system generates routes including sequences for delivering received orders; [0105] system can adjust the sequence of the route in an optimization solution)
and transmit the updated order of the plurality of destination location points of the route to an electronic control device of a vehicle of the plurality of vehicles. ([0103] system generates routes including sequences for delivering received orders; [0105] system can adjust 
Under the broadest reasonable interpretation of Applicant’s claim, the transmitting step is met. Nevertheless, in the interest of compact prosecution, Fujiwara discloses that the system generates a delivery destination candidate screen and transmits a selection request to the user ([0048]), and that the system also generates a time selection screen and transmits a selection request to the user device in [0053]. See also figs. 5-7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the recipient request function of Laury the transmitting of the selection request information as taught by Fujiwara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 16
Laury in view of Fujiwara discloses the elements of claim 15, above. Laury also discloses:
wherein the circuitry is configured to: update the timing information associated with each of the plurality of destination location points of the route based on the updated order of the plurality of destination location points; 
and transmit the updated timing information to the electronic control device of the vehicle. ([0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information)
Claim 17
Laury in view of Fujiwara discloses the elements of claim 15, above. Laury also discloses:
wherein the circuitry is further configured to select the vehicle from the plurality of vehicles based on a geo-location of the vehicle and geo-locations of the plurality of destination location points of the route for handling of the plurality of packages for the route. ([0031] system can select a vehicle based on the current vehicle location and travel range/distance; [0042] delivery missions can be assigned to the vehicle based on the location of the vehicle and the available travel range/distance/ timing requirements, etc.; [0057] system can define regions by pickup and delivery locations; [0058] vehicle can be selected based on regions; [0096]-[0097] system can assign regions based on the requesting or delivery location and can select vehicles assigned to particular regions)
Claim 18
Laury in view of Fujiwara discloses the elements of claim 15, above. Laury also discloses:
wherein the circuitry is further configured to: analyze a number of the plurality of destination location points and a number of the plurality of packages for the plurality of routes; ([0018] system generates delivery routes including one or more pickup locations and one or more delivery locations; [0032] system calculates delivery route based on the pickup and delivery locations; [0034] system analyzes starting and destination points to determine the best route)
and assign a set of destination location points of the plurality of destination location points and a set of packages of the plurality of packages to each vehicle based on the analysis. ([0018] system generates delivery routes including one or more pickup locations and one or more delivery locations; [0020] system assigns the routes to vehicles and causes the vehicles to traverse the delivery routes)

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 20190212735 to Fujiwara (“Fujiwara”) and further in view of U.S. Patent Publication No. 20160350711 to Tsao (“Tsao”).
Claim 4
Laury in view of Fujiwara discloses the elements of claim 3, above. Laury also discloses that the system may calculate the stop location and route based on estimated time delays, current conditions, newly added or available locations, and updated time windows as in [0087]. Fujiwara discloses allowing a user to specify a delivery location and time as set forth above. To the extent that neither Laury nor Fujiwara explicitly disclose allowing a user to select a delivery location earlier on the route than the original location, Tsao discloses:
wherein the first destination location point in the received request is earlier than the second destination location point. ([0039]-[0040] alternative destination planner may determine an earlier delivery destination to be a candidate delivery destination on a predetermined delivery route)
Laury discloses allowing a user to select an alternative location, and Fujiwara discloses allowing a user to adjust location and time of a delivery. Tsao discloses identifying an earlier destination in a predefined delivery route for an alternative delivery location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location adjustment of Laury in view of Fujiwara the earlier location as disclosed by Hanna because “it may be more convenient or take less overall time for a user to receive the package at an earlier or subsequent candidate delivery destination.” Tsao, paragraph [0039]. 
Claim 5
Laury in view of Fujiwara discloses the elements of claim 3, above. Laury also discloses that the system may calculate the stop location and route based on estimated time delays, current conditions, newly added or available locations, and updated time windows as in [0087]. Fujiwara discloses allowing a user to specify a delivery location and time as set forth above. To the extent that neither Laury nor Fujiwara explicitly disclose allowing a user to select a delivery location later on the route than the original location, Tsao discloses:
wherein the first destination location point in the received request is later than the second destination location point. ([0039]-[0040] alternative destination planner may determine a subsequent delivery 
Laury discloses allowing a user to select an alternative location, and Fujiwara discloses allowing a user to adjust location and time of a delivery. Tsao discloses identifying a later destination in a predefined delivery route for an alternative delivery location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location adjustment of Laury in view of Fujiwara the earlier location as disclosed by Hanna because “it may be more convenient or take less overall time for a user to receive the package at an earlier or subsequent candidate delivery destination.” Tsao, paragraph [0039].
Claim 7
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
renders, through a graphical user interface (GUI), the plurality of destination location points to be visited  ([0017] users access the system via computing device such as a smart phone or personal computer; [0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information (handling instructions – see applicant’s originally filed specification paragraph [0037]))
receives, through the GUI, a user input to select the first destination location point from the rendered plurality of destination location points; ([0017] users access the system via computing device such as a smart phone or personal computer; [0054] recipient can use their device to provide order instructions including a delivery location; [0087] system can adjust the stop location and/or delivery window according to recipient request; [0131]-[0132] computing devices may include a display and a touchscreen)
and transmits, to the electronic control device, the request which indicates the selected first destination location point. ([0087] system can adjust the stop location and/or delivery window according to recipient request; system communicates new delivery location information to the vehicle)
To the extent that Laury does not explicitly disclose displaying the location points to be visited in order, Tsao discloses displaying stop 2 and stop 3 on a GUI in figs. 1E, 2A, and 2B, as well as at least [0021], [0031], and particularly [0028]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the recipient change request a list of alternative stops in order to “allow minor changes to a previously planned delivery route to minimize affecting other recipients on that route.” Tsao, paragraph [0008]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 20190212735 to Fujiwara (“Fujiwara”) and further in view of U.S. Patent Publication No. 20010047285 to Borders et. al. (“Borders”).

Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses that the system can store and track historical information to optimize timing, including user ratings, in [0121]. Neither Laury nor Fujiwara explicitly disclose priority information in the order information. However, Borders discloses:
wherein the route information comprises priority information for handling of at least one of plurality of packages; ([0092] customer window allocation is based on customer priority)
and wherein the circuitry is further configured to update the order of the plurality of destination location points in the route information and the timing information based on the priority information. ([0092] customer window allocation is based on customer priority; delivery windows are assigned to higher priority customers first; [0047] routes are planned based on customer selected windows)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the order information of Laury the customer priority information as taught by Borders in order to “allow an e-commerce retailer to communicate precise available delivery windows to a customer… which reflect an accurate picture of the product and delivery resources which are actually available.” Borders, paragraph [0007]. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. .
Claim 12
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses that the system can forecast demand for a region and position vehicles in regions based on the forecasted demand in at least [0117]-[0118]. Laury also discloses:
receive multiple requests from a set of information processing apparatuses of the plurality of information processing apparatuses, wherein the multiple requests include different first destination location points for handling of packages associated with customers which are related to the set of information processing apparatuses; ([0020] system can receive and combine delivery missions for multiple recipients; [0028] delivery location may be based on a recipient location or address provided as part of the order)
determine a common destination location point from the plurality of destination location points based on distances between different first destination location points included in the multiple request;
and transmit information about the determined common destination location point, the associated timing information, and the package handling instructions to the set of information processing apparatuses. ([0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information (handling instructions – see applicant’s originally filed specification paragraph [0037]))
This is highly suggestive of identifying a common stopping location within a threshold distance of the delivery locations. To the extent that Laury does not explicitly disclose identifying a common location point, Kumar discloses combining two or more orders with delivery locations within a threshold distance (col. 6, ll. 20-25) and that the system may cause a courier to deliver the items from both orders at the same location (col. 17, ll. 39-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the combined missions of Laury the single combined delivery location as taught by Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13
Laury in view of Fujiwara and Kumar discloses the elements of claim 12, above. Laury also discloses the combined mission and stop as set forth in claim 12. Laury also discloses:
and transmit the . ([0087] the vehicle can update the stop location and transmit the new location to the management system; [0016] delivery management system includes a server)
Neither Laury nor Fujiwara explicitly disclose an incentive for accepting the common destination location. However, Kumar discloses:
wherein the circuitry is further configured to: receive acceptance information for the common destination location point and the associated timing information from the set of information processing apparatuses; (col. 18, ll. 9-14 a discount is provided when the second buyer selects a merchant from a list of merchants offered responsive to a first buyer placing an order for delivery within a threshold distance of the second buyer – this is acceptance information; col. 19, ll. 10-43 a second buyer may place an order for delivery to a location within a threshold distance of the first buyer for delivery within a threshold time of the first buyer’s delivery)
assign an incentive value to the set of information processing apparatuses based on the received acceptance information; (col. 11, ll. 44-60 system may send an offer for a discounted delivery fee if the second buyer orders from a merchant for a combined delivery; see also col. 16, ll. 47-52; col. 18, ll. 9-14 a discount is provided when the second buyer selects a merchant from a list of merchants offered responsive to a first buyer placing an order for delivery within a threshold distance of the second buyer – this is acceptance information; col. 19, ll. 10-43 a second buyer may place 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the combined missions of Laury the incentive for a combined delivery location as taught by Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 20190212735 to Fujiwara (“Fujiwara”) and further in view of U.S. Patent Publication No. 20190012638 to Rajkhowa et. al. (“Rajkhowa”) and U.S. Patent Publication No. 20190272483 to Hiray et. al. (“Hiray”).
Claim 14
Laury in view of Fujiwara discloses the elements of claim 1, above. Laury also discloses:
wherein the circuitry is further configured to: receive multiple requests ([0020] system can receive and combine delivery missions for 
Laury does not explicitly disclose receiving the multiple orders within a timeframe and discarding a last request when the requests exceed a threshold. However, Rajkhowa discloses:
and discard a last request in the multiple requests in case a number of multiple requests received within the time frame exceeds a predefined threshold. ([0056] system sets a maximum number of orders permitted for pickup within a timeframe and does not permit additional orders to be placed if the orders meet or exceed the maximum)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple orders of Laury the order threshold and discard as taught by Rajkhowa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
To the extent that one having ordinary skill in the art may conclude that Rajkhowa does not fairly disclose discarding a received last request, Hiray discloses that a booking request may be cancelled based on a last-in-first-out method in [0036]. It would have been obvious to one having ordinary skill in the art to include in the order quantity determination of Rajkhowa the last order cancellation as taught by Hiray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190228375 to Laury et. al. (“Laury”) in view of U.S. Patent Publication No. 20160350711 to Tsao (“Tsao”).
Claim 19
Laury discloses the following elements:
An information processing apparatus, comprising: ([0017] users access the system via computing device such as a smart phone or personal computer)
a display screen configured to display a graphical user interface (GUI); ([0017] users access the system via computing device such as a smart phone or personal computer; [0132] user interface circuity can include a display and a touch screen)
and circuitry, coupled with the display screen, configured to: receive, from a server, route information of a vehicle for handling a plurality of packages, where the route information includes a plurality of destination location points to be visited in an order, timing information associated with each of the plurality of destination location points, and package handling instructions for at least one of the plurality of packages at each of the plurality of destination location points, and wherein the plurality of packages include at least one package related to a customer associated with the information processing apparatus; ([0017] users access the system via computing device such as a smart phone or personal computer; [0132] user interface circuity can include a display and a touch screen; [0018] system generates delivery routes; [0020] delivery routes include pickup and delivery locations, geographic zones for multiple packages/orders/recipients; [0027] system can generate a pre-route including delivery region and time; [0041] system can group the orders for optimized timing; [0042] routes can be created and adjusted based on delivery promise times, condition of the payload, etc.; [0035] route information can include package handling instructions; [0033] system calculates a sequence (order) for incomplete delivery tasks; )
display, via the GUI, the received route information including the plurality of destination location points to be visited in the order, the associated timing information, and the package handling instructions; ([0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information (handling instructions – see applicant’s originally filed specification paragraph [0037]))
receive, via the GUI, a user input to select a first destination location point from the plurality of destination location points for handling the at least one package related to the customer;
transmit the received user input indicating the selected first destination location point to the server; ([0087] system can adjust the stop location and/or delivery window according to recipient request; [0017] users access the system via computing device such as a smart phone or personal computer; [0132] user interface circuity can include a display and a touch screen; [0017] system receives requests from user devices)
and receive an updated order of the plurality of destination location points, the associated timing information, and the package handling instructions for handling the plurality of packages from the server. ([0067] pickup window can be adjusted based on a determined stop location; [0074] system can adjust the route; [0087] system can adjust the stop location and/or delivery window according to recipient request; [0102] system generates delivery trip (order) based on calculating the route from either the original locations or the adjusted locations; [0103] system generates routes including sequences for delivering received orders; [0105] system can adjust the sequence of the route in an optimization solution; [0070] system can notify recipients of estimated time of arrival, current vehicle location and details of the delivery location, and access information (handling instructions – see applicant’s originally filed specification paragraph [0037]))
To the extent that Laury does not explicitly disclose displaying the location points to be visited in order, Tsao discloses displaying stop 2 and stop 3 on a GUI in figs. 1E, 2A, and 2B, as well as at least [0021], [0031], and particularly [0028]. Tsao also discloses allowing a user to select an alternative delivery destination in 
Claim 20
Laury in view of Tsao discloses the elements of claim 19, above. Laury also discloses:
wherein the circuitry is further configured to: receive current geo-location of the vehicle from an electronic control device of the vehicle; ([0070] system can notify recipients of estimated time of arrival, current vehicle location)
and display the received current geo-location of the vehicle on the display screen. ([0070] system can notify recipients of estimated time of arrival, current vehicle location; [0017] users access the system via computing device such as a smart phone or personal computer; [0132] user interface circuity can include a display and a touch screen)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628